Citation Nr: 1026763	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-19 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability rating greater than 20 percent for 
service-connected lumbar spine degenerative joint disease with 
mechanical low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from November 1991 to July 1999.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida, which continued a 10 percent disability rating for the 
service-connected lumbar spine degenerative joint disease with 
mechanical low back pain.

During the pendency of this appeal, by rating action dated in 
January 2007, the RO determined that the Veteran's service-
connected lumbar spine degenerative joint disease with mechanical 
low back pain warranted an increased disability rating of 20 
percent, effective as of July 23, 2004, the date of receipt of 
her claim.  Applicable law provides that absent a waiver, a 
claimant seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit allowed 
by law and regulation, and that a claim remains in controversy 
where less than the maximum available benefits are awarded.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not 
withdrawn the appeal as to the issue of a disability rating 
greater than assigned, therefore, the issue remains in appellate 
status.       

In July 2007, the Veteran was scheduled to appear at a personal 
hearing over which a Veterans Law Judge of the Board would have 
presided while at the RO.  The Veteran, however, failed to appear 
as scheduled.


FINDINGS OF FACT

1.  The service-connected degenerative joint disease of the 
lumbar spine is manifested by pain in the lumbar spine with 45 
degrees of flexion, 10 degrees of extension, 25 degrees of 
lateral flexion, 20 degrees of right lateral rotation, and 25 
degrees of left lateral rotation.

2.  Forward flexion of the thoracolumbar spine has never been 
limited to 30 degrees or less, and neither ankylosis of the spine 
nor incapacitating episodes of intervertebral disc syndrome have 
totaling at least 4 weeks duration during a twelve month period 
ever been demonstrated.


CONCLUSION OF LAW


The criteria for a disability rating in excess of 20 percent for 
the service-connected lumbar spine degenerative joint disease 
with mechanical low back pain have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

By letter dated in August 2004, the Veteran was notified of the 
evidence not of record that was necessary to substantiate her 
claim.  She was told what information that she needed to provide, 
and what information and evidence that VA would attempt to 
obtain.  Under these circumstances, the notification requirements 
of the VCAA have been satisfied.  With respect to the Dingess 
requirements, the Veteran was provided with the requisite notice 
in correspondence provided to the Veteran by the RO, to include 
that associated with the Statement of the Case sent by letter 
dated in March 2006.

For increased-compensation claims, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice  regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in 
the above mentioned letters and other correspondence provided by 
the RO.  Specifically, VA informed the Veteran of the necessity 
of providing, on her own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disability, and the effect that the worsening has on 
her employment and daily life.  The Veteran was informed that 
should an increase in disability be found, a disability rating 
would be determined by applying the relevant diagnostic codes; 
and examples of pertinent medical and lay evidence that she could 
submit relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.  Moreover, the 
Veteran's representative demonstrated actual knowledge of such 
requirements in the June 2010 Written Brief Presentation in which 
the foregoing principles were discussed.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  There is no indication of 
any additional, relevant records that the RO failed to obtain.  
The Veteran has been medically evaluated.  In sum, the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the mandates 
of the VCAA. 

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In determining the present level of a disability for any 
increased rating claim, the Board must consider the application 
of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2009).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2009) 
(precluding the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  VA must analyze 
the evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated  functional 
loss in light of 38 C.F.R. § 4.40, which requires the VA to 
regard as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the diagnostic code 
provisions predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009). 

The Veteran's degenerative joint disease of the lumbar spine with 
mechanical low back pain has been rated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5242, which sets out the 
criteria for rating degenerative arthritis of the spine.  Under 
this diagnostic code provision, unless there is intervertebral 
disc syndrome, the disability is to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, where the disability is with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, a 
20 percent disability rating is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 40 percent disability rating is warranted for forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  The maximum 100 percent disability 
rating is warranted for unfavorable ankylosis of the entire 
spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2009).

Any associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be evaluated 
separately, under an appropriate diagnostic code.  In addition, 
for VA compensation purposes, normal flexion of the thoracolumbar 
is zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees (see also 38 C.F.R. § 
4.71, Plate V).  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by X-
ray findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  Diagnostic Code 
5003.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for each 
major joint or group of minor joints affected by limitation of 
motion.  These 10 percent disability ratings are combined, not 
added, under Diagnostic Code 5003.

Where there is evidence of intervertebral disc syndrome, the 
disability may also be rated based upon incapacitating episodes 
where incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrants a 20 percent disability rating.  With incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months, a 40 percent disability 
rating is warranted.  A maximum disability rating of 60 percent 
is assigned with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  It is noted 
that an "incapacitating episode" as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

VA outpatient treatment records dated from February 2000 to March 
2006 show that the Veteran was treated intermittently for 
symptoms associated with her low back disability.  A physical 
consult dated in August 2004 shows that range of motion of the 
lumbar spine was within normal limits.  There was no back pain 
during the evaluation.  An exercise physiologist noted that there 
were no consistent objective findings that would indicate that 
the Veteran would be unsafe performing at a medium work level as 
long as normal breaks were allowed.

A VA examination report dated in September 2004 shows that the 
Veteran reported that her low back pain had become progressively 
worse.  She was being treated with pain medication, but response 
was poor.  She described frequent flare-ups which would last 30 
minutes.  She would use a brace, but was able to walk one to 
three miles.  The Veteran reported mild stiffness, but severe 
spasm, and constant pain.  Physical examination revealed positive 
Lasegue's sign.  Posture and gait were normal.  Range of motion 
of the lumbar spine was forward flexion to 90 degrees, extension 
to 30 degrees, lateral flexion to 30 degrees, bilaterally, and 
lateral rotation to 30 degrees, bilaterally.  Combined range of 
motion was 240 degrees.  There was no additional loss of motion 
with repetitive use, and no evidence of intervertebral disc 
syndrome.  There was no ankylosis.  There were no secondary 
neurological manifestations.  There was a mild spasm noted with 
no guarding and mild pain with ranges of motion.  Sensory 
examination was normal.  X-rays of the lumbar spine showed slight 
spondylolisthesis of L5 over S1.  The diagnosis was 
spondylolisthesis, with no significant effects on general 
occupation or daily activities.

A VA neurological evaluation report dated in May 2005 shows that 
the Veteran reported low back pain with no leg pain or weakness.  
Physical examination revealed that range of motion was normal.  
Motor strength was intact with symmetrical reflexes.  Diagnostic 
studies of the lumbar spine which revealed a degenerative disc at 
L4-5 with superimposed bulging to the neuroforamen.  The canal 
was widely patent.  The examiner noted that the symptomatology 
was mild in nature.

VA outpatient treatment records dated from May 2005 to October 
2006 show that the Veteran continued to be treated intermittently 
for symptoms associated with her low back disability.

A VA examination report dated in January 2007 shows that the 
Veteran reported progressively worse symptoms associated with her 
low back disability.  She described severe constant daily back 
pain with weekly flare-ups.  She was being treated with 
medication with fair response to treatment.  She noted a history 
of fatigue, decreased motion, stiffness, weakness, spasms, and 
pain.  She added that she would experience severe flare-ups 
weekly that would last one to two days precipitated by sitting 
for long periods.  She indicated that the extent of her 
additional limitation or functional impairment was that her 
mobility was affected and it would be difficult to care for her 
children.  She would use the assistance of a brace, but was able 
to walk one to three miles.

Physical examination of the thoracolumbar spine revealed spasm, 
guarding, tenderness, and pain with motion.  There was no 
evidence of weakness or muscle atrophy.  Although the examiner 
indicated that the Veteran's muscle spasms, localized tenderness 
and/or guarding was severe enough to be responsible for abnormal 
gait or abnormal spinal contour, examination revealed that 
posture and gait were normal.  In addition, there was no evidence 
of abnormal spinal curvature such as kyphosis, list, lumbar 
flattening, lumbar lordosis, scoliosis or reverse lordosis.  
Neurological examination of the lower extremities was within 
normal limits.  There was normal muscle strength and normal 
sensory examination of both lower extremities.  Range of motion 
studies revealed forward flexion to 45 degrees, extension to 10 
degrees, right and left lateral flexion to 25 degrees, right 
lateral rotation to 20 degrees, and left rotation to 25 degrees 
on range of motion testing of the thoracolumbar spine.  Following 
repetitive motion, there was a decrease of forward flexion to 40 
degrees and extension to five degrees.  X-rays revealed mild 
degenerative joint disease of the lumbar spine.  The examiner was 
unable to estimate the range of motion during a period of flare-
up without resorting to speculation.  The diagnosis was residuals 
of lumbosacral degenerative joint disease.  The Veteran added 
that she had lost approximately one week of work during the 
preceding 12 month period due to low back pain.  She was employed 
full time as an inventory manager.

In considering the rating criteria, set forth above, in order for 
the Veteran to receive the next higher 40 percent disability 
rating pursuant to Diagnostic Code 5242 for a disability of the 
thoracolumbar spine, there must be evidence of forward flexion of 
the thoracolumbar spine of 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  The September 2004 
VA spine examination report specifically set forth that forward 
flexion was 90 degrees, with no additional loss of motion with 
repetitive use.  In January 2007, forward flexion was 45 degrees, 
decreased to 40 degrees with repetitive motion.  There is no 
competent medical evidence of record that the Veteran's forward 
flexion of the thoracolumbar spine was limited to 30 degrees or 
less, even after repetitive motion.  There is also no evidence of 
record that the Veteran has ankylosis of the thoracolumbar spine.  
Therefore, a disability rating higher than the currently assigned 
20 percent does not apply under the general rating formula for 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2009).

Additionally, in order to receive the next higher 40 percent 
rating for intervertebral disc syndrome, the evidence must show 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the preceding 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  As noted above, the 
VA examiner in January 2007 indicated that the Veteran had 
reported having lost only one week of work during the preceding 
12 month period due to low back pain.  As such, a disability 
rating higher than the currently assigned 20 percent under the 
rating criteria for intervertebral disc syndrome, also, would not 
be appropriate.  Id.

The schedule provides for a separate evaluation for any 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
Note (1).  The medical evidence of record has shown that 
neurological and genitourinary evaluations were satisfactory.  
There was no evidence of bladder complaints or bowel complaints.  
Neurological examination of the lower extremities was within 
normal limits.  There was normal muscle strength and normal 
sensory examination of both lower extremities.  As such, there is 
no other provision under which an additional separate disability 
rating may be assigned for the Veteran's disability.  

The Veteran also is not entitled to a separate compensable 
disability rating for limitation of motion of the thoracolumbar 
spine due to degenerative disc disease, which is rated as 
degenerative arthritis under Diagnostic Code 5003.  Evaluations 
for distinct disabilities resulting from the same injury may be 
separately rated as long as the symptomatology for one condition 
is not "duplicative of or overlapping with the symptomatology" of 
the other condition.  Esteban, 6 Vet. App. at 261-62. Limitation 
of motion of the thoracolumbar spine has been considered and 
compensated under the 20 percent disability rating already 
assigned.  To assign a separate disability rating for limitation 
of the motion of the spine due to degenerative arthritis is not 
permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, 
Diagnostic Code 5003 and following notes.

Additionally, a disability rating higher than that already 
assigned, based on functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint is not warranted.  
See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, 8 Vet. App. at 
202.  During the January 2007 VA examination, while the Veteran 
provided a history of fatigue, weakness, and stiffness, the 
examiner was unable to estimate the changes in range of motion 
during a period of flare-up without resorting to speculation.  
Moreover, the Veteran's limitation of motion was described on 
examination as being limited by pain at the end of the motion.  
Thus, the Veteran's pain has already been considered in the 
determination of the proper rating to assign in this case.  

Nevertheless, the Veteran maintains that her low back disability 
warrants a higher disability rating.  While she is competent to 
report that her symptoms are worse, the training and experience 
of medical personnel makes the VA physicians' findings more 
probative as to the extent of the disability.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (holding that a witness must be competent in 
order for his statements or testimony to be probative as to the 
facts under consideration).  Furthermore, although her symptoms 
may indeed be worse, the medical evidence of record does not show 
that they rise to the level that would warrant the assignment of 
the next higher, 40 percent evaluation.  

The Veteran is entitled to be rated under the code that allows 
the highest possible disability rating.  After reviewing all 
pertinent provisions, however, there is no basis on which to 
assign a higher or separate disability rating.  The preponderance 
of the evidence is against a disability rating higher than 20 
percent for the Veteran's degenerative joint disease of the 
lumbar spine with mechanical low back pain.  A staged rating is 
not appropriate in the present case because the Veteran's 
symptoms remained constant throughout the course of the period on 
appeal.  Thus, the benefit-of-the doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Extra-schedular consideration

Finally, the Veteran's degenerative joint disease of the lumbar 
spine with mechanical low back pain does not warrant referral for 
extra-schedular consideration.  In exceptional cases where 
schedular ratings are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
There is a three-step analysis for determining whether an extra-
schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 
111 (2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-connected 
disability and the established criteria found in the rating 
schedule to determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, the 
second step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  There is no evidence of 
marked interference with employment, frequent periods of 
hospitalization, or any other factor that would render 
inappropriate the application of regular rating standards with 
regard to the Veteran's degenerative joint disease of the lumbar 
spine with mechanical low back pain.  In this regard, the medical 
evidence has not shown any hospitalization, and the VA 
examinations have shown that the Veteran was working full time.  
Accordingly, the claim will not be referred for extra-schedular 
consideration 


ORDER

A disability rating greater than 20 percent for service-connected 
lumbar spine degenerative joint disease with mechanical low back 
pain is denied.



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


